670 S.E.2d 103 (2008)
OWENS CORNING
v.
GEORGIA DEPARTMENT OF REVENUE et al.
No. A07A0424.
Court of Appeals of Georgia.
October 16, 2008.
*104 Smith, Shaw & Maddox, Virginia B. Harman, Rome, for appellant.
Thurbert E. Baker, Attorney General, Warren R. Calvert, Senior Assistant Attorney General, Michele M. Young, Assistant Attorney General, for appellee.
ADAMS, Judge.
In Ga. Dept. of Revenue v. Owens Corning, 283 Ga. 489, 660 S.E.2d 719 (2008), the Supreme Court reversed the judgment of this court in Owens Corning v. Ga. Dept. of Revenue, 285 Ga.App. 158, 645 S.E.2d 644 (2007). We, therefore, vacate our earlier opinion and adopt the judgment of the Supreme Court as the opinion of this court.
Judgment affirmed.
ANDREWS, P.J., and ELLINGTON, J., concur.